
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 622
        RIN 0648-AX67
        Fisheries of the Caribbean, Gulf of Mexico, and South Atlantic; Reef Fish Fishery of the Gulf of Mexico; Amendment 31
        
          AGENCY:
           National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce. 
        
        
          ACTION:
           Notice of Availability of Amendment 31 to the Fishery Management Plan for Reef Fish Resources of the Gulf of Mexico; request for comments.
        
        
          SUMMARY:
           The Gulf of Mexico Fishery Management Council (Council) has submitted Amendment 31 to the Fishery Management Plan for the Reef Fish Resources of the Gulf of Mexico (FMP) for review, approval, and implementation by NMFS. Amendment 31 proposes actions to address sea turtle bycatch in the bottom longline component of the Gulf of Mexico (Gulf) reef fish fishery. The measures contained in the subject amendment are intended to balance the continued viability of the bottom longline component of the reef fish fishery while maintaining adequately protective measures for sea turtles.
        
        
          DATES:
           Comments must be received no later than 5 p.m., eastern time, on March 1, 2010.
        
        
          ADDRESSES:
           You may submit comments on the amendment or the proposed rule, identified by “0648-AX67” by any of the following methods:

          • Electronic Submissions: Submit all electronic public comments via the Federal e-Rulemaking Portal: http://www.regulations.gov.
          • Fax: 727-824-5308; Attention: Cynthia Meyer.
          • Mail: Cynthia Meyer, Southeast Regional Office, NMFS, 263 13th Avenue South, St. Petersburg, FL 33701.

          Instructions: No comments will be posted for public viewing until after the comment period has closed. All comments received are a part of the public record and will generally be posted to http://www.regulations.gov
            without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information.

          To submit comments through the Federal e-Rulemaking Portal: http://www.regulations.gov, enter “NOAA-NMFS-2008-0310” in the keyword search, then check the box labeled “Select to find documents accepting comments or submissions”, then select “Send a Comment or Submission.” NMFS will accept anonymous comments (enter N/A in the required fields, if you wish to remain anonymous). Attachments to electronic comments will be accepted in Microsoft Word, Excel, WordPerfect, or Adobe PDF file formats only. No comments will be posted for public viewing until after the comment period has closed. 

          Copies of Amendment 31, which includes a draft environmental impact statement, an initial regulatory flexibility analysis, and a regulatory impact review may be obtained from the Gulf of Mexico Fishery Management Council, 2203 North Lois Avenue, Suite 1100, Tampa, FL 33607; telephone 813-348-1630; fax 813-348-1711; e-mail gulfcouncil@gulfcouncil.org; or may be downloaded from the Council's website at http://www.gulfcouncil.org/.
        
        
          FOR FURTHER INFORMATION CONTACT:
           Cynthia Meyer, telephone: 727-824-5305.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act) requires each Regional Fishery Management Council to submit any fishery management plan or amendment to NMFS for review and approval, disapproval, or partial approval. The Magnuson-Stevens Act also requires that NMFS, upon receiving a plan or amendment, publish an announcement in the Federal Register notifying the public that the plan or amendment is available for review and comment.
        Background
        In September 2008, NMFS released a report analyzing sea turtle takes by the bottom longline component of the reef fish fishery as documented by an observer program. Subsequently updated in April 2009, the report indicated that the number of hardshell sea turtle takes by the bottom longline component of the Gulf reef fish fishery had exceeded the incidental take estimates specified in a 2005 Biological Opinion. Therefore, action was needed to provide protection for threatened loggerhead sea turtles in compliance with the Endangered Species Act (ESA). To address this issue in the short-term while the Council developed a long-term management strategy, NMFS published an emergency rule effective May 18, 2009. The emergency rule prohibited longline fishing for reef fish in the eastern Gulf shoreward of a line approximating the 50-fathom depth contour, and prohibited all longline fishing in the eastern Gulf after the deep-water grouper and tilefish commercial quotas were filled. 
        On October 16, 2009, NMFS published a rule, under the authority of the ESA, to replace the emergency rule. The rule prohibits bottom longline fishing in the eastern Gulf shoreward of a line approximating the 35-fathom contour with a restriction of 1,000 hooks per vessel with no more than 750 hooks rigged for fishing or fished at any given time. The intended effect of the rulemaking is to maintain protective measures for loggerhead sea turtles as well as to maintain a viable bottom longline fleet pending the implementation of Amendment 31 or alternative long-term mitigation measures.
        Specifically, Amendment 31 would modify the FMP to: 1) prohibit the use of bottom longline gear in the reef fish fishery east of Cape San Blas, Florida, shoreward of a line approximating the 35-fathom (64-m) depth contour from June through August; 2) reduce the number of bottom longline vessels operating in the fishery through a longline endorsement provided only to vessel permits with demonstrated average annual landings of 40,000 lb (18,144 kg) of reef fish taken by fish traps or longlines during 1999-2007; and 3) restrict the number of hooks that may be possessed onboard each longline vessel to 1,000 hooks total, only 750 of which may be fished or rigged for fishing at any given time.

        The Council has submitted Amendment 31 for review, approval, and implementation by the Secretary of Commerce. A proposed rule that would implement measures outlined in Amendment 31 has been received from the Council. In accordance with the Magnuson-Stevens Act, NMFS is evaluating the proposed rule to determine whether it is consistent with the FMP, the Magnuson-Stevens Act, the ESA, and other applicable law. If that determination is affirmative, NMFS will publish the proposed rule in the Federal Register for public review and comment.
        Comments received by March 1, 2010, whether specifically directed to the amendment or the proposed rule, will be considered by NMFS in its decision to approve, disapprove, or partially approve the amendment. Comments received after that date will not be considered by NMFS in this decision. All comments received by NMFS on the amendment or the proposed rule during their respective comment periods will be addressed in the final rule.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: December 24, 2009.
          Alan D. Risenhoover,
          Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. E9-31068 Filed 12-30-09; 8:45 am]
      BILLING CODE 3510-22-S
    
  